DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, and 12 respectively of U.S. Patent (Co-pending) Application No.: 16871726. Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of instant application are either identical or with extremely minor variation to co-pending application.

Instant Application No: 17840165
Co-pending Application No: 16871726
Claim 1,	 A method of operating a feedback radio node in a wireless communication network, the method comprising: 
transmitting Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation.  

Claim 1,	 A method of operating a feedback radio node in a wireless communication network, the method comprising: 
transmitting Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation.  

Claim 2,	 The method according to claim 1, wherein at least one of the first timing representation, the second timing representation and the set is at least one of configured, configurable and predefined. 

Claim 5,	 The method according to claim 1, wherein at least one of the first timing representation, the second timing representation and the set is at least one of configured, configurable and predefined. 

Claim 3,	 The method according to claim 2, wherein the timing representation out of the set is selected based on a selection indication.  


Claim 6,	 The method according to claim 1, wherein the timing representation out of the set is selected based on a selection indication.  

Claim 4,	 The method according to claim 1, wherein the timing representation out of the set is selected based on a selection indication. 

Claim 7,	 The method according to claim 1, wherein the timing representation out of the set is selected based on a selection indication received with control signaling.

Claim 5,	 The method according to claim 1, wherein the timing representation out of the set is selected based on a selection indication received with control signaling.  
Claim 6,	 The method according to claim 1, wherein the timing representation out of the set is selected based on a selection indication.
Claim 6,	 The method according to claim 1, wherein at least one of error detection and error correction is performed based on at least one of the selection indication and the timing representation out of the set. 

Claim 8,	 The method according to claim 1, wherein at least one of error detection and error correction is performed based on at least one of the selection indication and the timing representation out of the set. 

Claim 7,	 The method according to claim 1, wherein at least one of the first timing representation and the second timing representation represent a threshold timing.  

Claim 9,	 The method according to claim 1, wherein at least one of the first timing representation and the second timing representation represent a threshold timing.  

Claim 8,	 The method according to claim 1, wherein at least one of: 
the first timing representation represents a first time interval; and 
the second timing representation represents a second time interval, wherein the first time interval is shorter than the second time interval.

Claim 10,	 The method according to claim 1, wherein at least one of: 
the first timing representation represents a first time interval; and 
the second timing representation represents a second time interval, wherein the first time interval is shorter than the second time interval.

Claim 9,	 The method according to claim 1, wherein at least one of a subject of a transmission the HARQ feedback pertains to and the HARQ feedback, is transmitted based on a single carrier-based waveform. 
 

Claim 11,	 The method according to claim 1, wherein at least one of a subject of a transmission the HARQ feedback pertains to and the HARQ feedback, is transmitted based on a single carrier-based waveform. 

Claim 10,	 A feedback radio node for a wireless communication network, the feedback radio node being configured to: 
transmit Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation. 

Claim 2,	 A feedback radio node for a wireless communication network, the feedback radio node being configured to: 
transmit Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation. 

Claim 11,	 A method of operating a signaling radio node in a wireless communication network, the method comprising: 
receiving Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation. 

Claim 3,	 A method of operating a signaling radio node in a wireless communication network, the method comprising: 
receiving Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation. 

Claim 12,	 The method according to claim 11, wherein at least one of the first timing representation, the second timing representation and the set is at least one of configured, configurable and predefined. 

Claim 5,	 The method according to claim 1, wherein at least one of the first timing representation, the second timing representation and the set is at least one of configured, configurable and predefined. 

Claim 13,	 The method according to claim 11, wherein the timing representation out of the set is selected based on a selection indication.  

Claim 6,	 The method according to claim 1, wherein the timing representation out of the set is selected based on a selection indication.  

Claim 14,	 The method according to claim 11, wherein the timing representation out of the set is selected based on a selection indication received with control signaling.

Claim 7,	 The method according to claim 1, wherein the timing representation out of the set is selected based on a selection indication received with control signaling.

Claim 15,	 The method according to claim 11, wherein at least one of error detection and error correction is performed based on at least one of the selection indication and the timing representation out of the set. 

Claim 8,	 The method according to claim 1, wherein at least one of error detection and error correction is performed based on at least one of the selection indication and the timing representation out of the set. 

Claim 16,	 The method according to claim 11, wherein at least one of the first timing representation and the second timing representation represent a threshold timing.  
 

Claim 9,	 The method according to claim 1, wherein at least one of the first timing representation and the second timing representation represent a threshold timing.  

 Claim 17,	 The method according to claim 11, wherein at least one of:
 the first timing representation represents a first time interval; and 
the second timing representation represents a second time interval, wherein the first time interval is shorter than the second time interval. 


Claim 10,	 The method according to claim 1, wherein at least one of:
 the first timing representation represents a first time interval; and 
the second timing representation represents a second time interval, wherein the first time interval is shorter than the second time interval. 

Claim 18,	 The method according to claim 11, wherein at least one of a subject of a transmission the HARQ feedback pertains to and the HARQ feedback, is transmitted based on a single carrier-based waveform. 

Claim 11,	 The method according to claim 1, wherein at least one of a subject of a transmission the HARQ feedback pertains to and the HARQ feedback, is transmitted based on a single carrier-based waveform. 

Claim 19,	 A signaling radio node for a wireless communication network, the signaling radio node being configured to: 
receive Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation. 

Claim 4,	 A signaling radio node for a wireless communication network, the signaling radio node being configured to: 
receive Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation. 

Claim 20,	 A computer storage medium storing instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a feedback radio node in a wireless communication network, the method comprising: 
transmitting Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation.  

Claim 12,	 A non-transitory computer storage medium storing instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a feedback radio node in a wireless communication network, the method comprising: 
transmitting Hybrid Acknowledgement Repeat Request, HARQ, feedback, according to a HARQ feedback timing, the HARQ feedback timing being based on one timing representation out of a set comprising a first timing representation and a second timing representation.  




Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because computer storage medium should be non-transitory computer storage medium.
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463